Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2017

                                     No. 04-17-00291-CV

                                 Roberto Avila RODRIGUEZ,
                                          Appellant

                                               v.

 PANTHER EXPEDITED SERVICES INC., Amigo Staffing, Inc., Dicex International, Inc.,
                             Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT001668 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
       After this court granted two prior extensions, appellant’s reply brief was due December 1,
2017. The reply brief was not filed. On December 11, 2017, appellant filed a third extension,
which is unopposed, requesting additional time in which to file his reply brief. Appellant filed
the reply brief with the motion for extension of time. After review, we GRANT appellant’s
motion and appellant’s reply brief is deemed filed.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court